       Case 5:19-cv-00736-OLG Document 8 Filed 10/09/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS                                   OCT 0 9 2019
                                SAN ANTONIO DIVISION                     t
                                                                             ,-   L.I..dSF%   _l.SJ.   .7   I   I'Sfl_#   I   JJ.JrI.
                                                                             WESTERNO        FT    S            CT
 CAROL RODRIGUEZ,                                                            BY_____________________
                                                                                                       DE            TV CLERK
 Plaintiff,                                                  Case No. 5:19-cv-00736-OLG
          V.                                               Honorable Judge Orlando L. Garcia
 WILBER & ASSOCIATES, P.C.,

 Defendant.

               ORDER ON PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
                                WITH PREJUDICE

         Plaintiff, Carol Rodriguez ("Plaintiff'), by and through her attorneys, Sulaiman Law

Group, Ltd. having filed with this Court her Notice of Voluntary Dismissal with Prejudice and the

Court having reviewed same, now finds that this matter should be dismissed.

         IT IS THEREFORE ORDERED by this Court that the above cause of action is hereby

dismissed, with prejudice.

                              lid
                      .
Dated:           to

                                            Judge, U.S. District Court




                                               1
